SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): January 20, 2012 NEW ENGLAND BANCSHARES, INC. (Exact name of registrant as specified in its charter) Maryland 0-51589 04-3693643 (State or Other Jurisdiction of Incorporation) (Commission File No.) (I.R.S. Employer Identification No.) 855 Enfield Street, Enfield, Connecticut (Address of Principal Executive Offices) (Zip Code) (860) 253-5200 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On January 20, 2012, Dorothy K. McCarty notified the Chief Executive Officer and the Chairman of the Board of New England Bancshares, Inc. (the “Company”), that she has resigned from the Boards of Directors of the Company and the Company’s wholly owned subsidiary, New England Bank, effective January 31, 2012. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. NEW ENGLAND BANCSHARES, INC. DATE: January 23, 2012 By: /s/ David J. O’Connor David J. O’Connor President and Chief Executive Officer
